ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-003899-14 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is denied.
It is further ORDERED that the temporary stay entered on March 21, 2017, pursuant to Rule 2:9-8, is hereby vacated.
*219The emergent application filed by the Guardian ad Litem on April 4, 2017 (S — 93—16), seeking clarification of the March 21, 2017 stay and other interim relief, is dismissed as moot.